Title: To George Washington from Alexander Hamilton, 31 October 1792
From: Hamilton, Alexander
To: Washington, George



[Philadelphia] Wednesday Morning 31st Octr 1792.

The Secretary of the Treasury presents his respects to the president of the U: States, encloses the arrangement for retrospective compensations to officers of the revenue, which, agreeably to the intimation of the president, has been retained. Mr Hamilton will wait on the President between 12 & one to give the explanations desired.
